Title: From George Washington to Timothy Pickering, 27 July 1796
From: Washington, George
To: Pickering, Timothy


        
          Sir,
          Mount Vernon 27th July 1796
        
        Your two letters—both bearing date the 21st instant—with their enclosures, were received by the last Mail to Alexandria.
        It would have been unfortunate, and much indeed to have been regretted, if the French government had had as great cause of complaint against the conduct of the United States, as they

have shewn a disposition to complain. It was natural to expect, tho’ it was not easy to conceive on what ground, the French discontents, which had been so often announced—accompanied with such terrific threatnings—chiefly by anonymous writers, that the formal exhibition of them under the authority of the Directory, by their Minister of Foreign Affairs, would have had something serious, formidable, and embarrassing in their appearance; instead of which, most, if not all the charges seem to have originated either in a misinterpretation, or from want of attention, to Treaties and the Law of Nations; or to the want of a just, and timely representation of facts, with accompanying explanations; which our Minister near the French government had it in his power, and was directed to make.
        Presuming that Mr Polanen is regularly accredited by the proper authority of the existing government of the United Netherlands, I see no cause—accordant with the principles which have actuated the government of the United States—why, when I return to Philadelphia he should not be received as the Minister Resident of that Country. And if no objection (unknown to me) should occur to you, Mr Polanen may be so informed. My arrival there will be by the first of September.
        Instructions from the Treasury department to the Collectors, relative to the mode of obtaining Passports by American Seamen, will certainly be as effectual, and probably is as proper, as if they had issued from the Department of State; and this was my opinion to the Attorney-General: But he observed, first, that it was not in any respect connected with the Revenue of the Country. And 2dly that there were some other Provisions in the Law (I do not now recollect of what nature) that required the Agency of the Department of State. I am satisfied, however, with the Circular which has been adopted; as the design will be equally well answered by it.
        The original papers, forwarded with your last dispatches, are herewith returned.
        
          Go: Washington
        
      